    Case 2:16-cv-01258-DN Document 114 Filed 03/29/21 PageID.1587 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    SCOTT LOGAN GOLLAHER,                                  MEMORANDUM DECISION AND
                                                           ORDER ADOPTING REPORT AND
                              Plaintiff,                   RECOMMENDATION

    v.                                                     Case No. 2:16-cv-01258-DN-CMR

    MORGAN COUNTY, WILLIAM Z.                              District Judge David Nuffer
    WENTLAND, and JANN L. FARRIS,

                              Defendants.


           The Sealed Report and Recommendation (“Report and Recommendation”) 1 issued by

United States Magistrate Judge Cecilia M. Romero on March 5, 2021, recommends that

Defendants’ Motion for Summary Judgment 2 be granted and the case be dismissed.

           Plaintiff Scott Logan Gollaher (“Gollaher”) was notified of the right to file objections to

the Report and Recommendation within 14 days of service pursuant to 28 U.S.C. § 636(b)(1) and

Fed. R. Civ. P. 72(b). Twenty-four (24) days have now passed and Gollaher has failed to file an

objection or response.

           After reviewing de novo all materials, including the record that was before the magistrate

judge and the reasoning set forth in the Report and Recommendation, the analysis and

conclusion of the magistrate judge is found to be correct and will be adopted. Accordingly,

           IT IS HEREBY ORDERED that the Report and Recommendation is ADOPTED.




1
    Docket no. 110, filed Mar. 5, 2021 (“Defs’ Motion”).
2
    Docket no. 59, filed May 29, 2020.
    Case 2:16-cv-01258-DN Document 114 Filed 03/29/21 PageID.1588 Page 2 of 2




          IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment 3 is

GRANTED and this action is DISMISSED with prejudice.

          The Clerk is directed to close the case.

          Signed March 29, 2021.

                                                BY THE COURT


                                                ________________________________________
                                                David Nuffer
                                                United States District Judge




3
    Defs’ Motion.



                                                                                           2
